DETAILED ACTION

Allowable Subject Matter
Claims 8-10, 18, and  20 are objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Pub No 2020/0116070).
In regard to claim 1, Han discloses a cooling system for a motor vehicle (see Title and Abstract), comprising:
a first circuit (with at least 25, see Figs 1 and 6);
a first heat exchanger (40), through which a coolant is flowable, incorporated in the first circuit (see Paragraph 0056);
a second circuit (with at least 15);
a second heat exchanger (30), through which the coolant is flowable, incorporated in the second circuit (Paragraph 0058); 
the first heat exchanger (40) and the second heat exchanger (30) structured and arranged to be flowed through by ambient air in succession such that the coolant therein is coolable (the air driven by fan 45; for example see Paragraphs 0060 and 0064);
the first heat exchanger (40) is arranged, relative to an airflow direction, in front of and directly adjacent to the second (30) heat exchanger (at least some portion of 40 being “in front of” at least some portion of 30, see especially Figs 3 and 4 and Paragraph 0064); and 
wherein the first circuit and the second circuit are fluidically connected to one another at a distribution point (where 15 branches toward 52) disposed upstream of the first heat exchanger (40, see the flow arrows in Fig 6) and the second heat exchanger (30) and at a collection point (where flow through 54 rejoins 15) disposed downstream of the first heat exchanger and the second heat exchanger (see Fig 6), such that a part mass flow (the portion flowing through 52) of the coolant is flowable from the second circuit (15) into the first circuit (25) at the distribution point (through 52), from the first circuit (at least the portion between 52 and 40) into the first heat exchanger (40), and out of the first heat exchanger back into the second circuit at the collection point (by passing through 54).
In regard to claim 2, Han discloses the system of claim 1, further comprising:
a first fluid pump (24) fluidically incorporated in the first circuit (see Paragraph 0056); and
a second fluid pump fluidically incorporated in the second circuit (not shown, but disclosed as being included with engine 10, see Paragraphs 0059 and 0060).
In regard to claim 3, Han discloses the system of claim 1, further comprising a non-return valve (52) arranged at the distribution point (where 15 branches toward 52), the non-return valve configured to prevent the coolant of the first circuit (25) from passing over into the second circuit (15) at the distribution point (when in the configuration of Fig 6).
While Han discloses that the valve can be used in the other direction, if desired (for example, see Fig 7), in the configuration of Fig 6 (and as discussed in Paragraphs 0077 and 0078), valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configuration. 
In regard to claim 4, Han discloses the system of claim 1, wherein the cooling system is configured for a battery-electric motor vehicle (for example, see Paragraphs 0012 and 0085, a hybrid vehicle considered to be generally an electric vehicle), and wherein the cooling system further comprises:
a cooling device (20) fluidically incorporated in the first circuit (25, see Fig 1), the cooling device configured to cool at least one of an electric drive and a traction battery of the motor vehicle (Paragraph 0057: “the PE device 20 may include a hybrid electric power control unit (HPCU)”, the power control unit considered to be generally a part of the electric drive assembly);
an indirect condenser (60) fluidically incorporated in the second circuit (generally included and functioning with, see Paragraph 0063), the indirect condenser configured to at least one of cool and condense a refrigerant of an air conditioning system of the motor vehicle (Paragraph 0063: “The low-temperature air-conditioning gas absorbs heat through heat exchange with the engine coolant and the PE coolant, and the heat stored in the air-conditioning gas is discharged to the outside of the vehicle by utilizing the air-conditioner cooling system.”).
In regard to claim 5, Han discloses a cooling arrangement for a cooling system for a motor vehicle (see Title and Abstract), comprising:
a first heat exchanger (40) incorporated in a first circuit (25) and through which a coolant is flowable from a first inlet to a first outlet (see Paragraph 0056 and see Figs 5 and 6);
a second heat exchanger (30) incorporated in a second circuit (15) and through which the coolant is flowable from a second inlet to a second outlet (see Paragraph 0058 and Figs 5 and 6); 
the first heat exchanger (40) and the second heat exchanger (30) structured and arranged to be flowed through by ambient air in succession (at least some portion of 40 being “in front of” at least some portion of 30, and thus air flowing through some portion of 40 before some portion of 30, see especially Figs 3 and 4 and Paragraph 0064) and such that the coolant therein is coolable (the air driven by fan 45; for example see Paragraphs 0060 and 0064);
the first heat exchanger, arranged, relative to an air flow direction, in front of and directly adjacent to the second heat exchanger (at least some portion of 40 being “in front of” at least some portion of 30, see especially Figs 3 and 4 and Paragraph 0064), 
wherein the cooling arrangement is structured as an individual unit (i.e. the system shown in Figs 1, 5, and 6); and
wherein the first heat exchanger and the second heat exchanger are fluidically connected to one another at a distribution point (where 15 branches toward 52) disposed upstream therefrom (see the flow arrows in Fig 6) and at a collection point (where flow through 54 rejoins 15) disposed downstream therefrom (see Fig 6) such that a part mass flow (the portion flowing through 52) of the coolant is flowable from the second circuit (15) into the first circuit (25) at the distribution point (through 52), from the first circuit (at least the portion between 52 and 40) into the first heat exchanger (40), and out of the first heat exchanger back into the second circuit at the collection point (by passing through 54).
In regard to claim 6, Han discloses the arrangement of claim 5, further comprising at least one of:
a non-return valve (52) arranged at the distribution point (where 15 branches toward 52), the non-return valve configured to prevent the coolant of the first circuit (25) from passing over into the second circuit (15, when in the configuration of Fig 6); and
While Han discloses that the valve can be used in the other direction, if desired (for example, see Fig 7), in the configuration of Fig 6 (and as discussed in Paragraphs 0077 and 0078), valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configuration

In regard to claim 11, Han discloses a method for method (in general, see the flow arrows in Fig 6) for operating a cooling system (Title and Abstract) including a first circuit (25), a second circuit (15), a first heat exchanger (40) incorporated in the first circuit (25) and through which a coolant is flowable (see Paragraph 0056), and a second heat exchanger (30) incorporated in the second circuit (15) and through which the coolant is flowable (Paragraph 0058), the first heat exchanger arranged in front of and directly adjacent to the second heat exchanger (at least some portion of 40 being “in front of” at least some portion of 30, see especially Figs 3 and 4 and Paragraph 0064) relative to an airflow direction such that ambient air is flowable (the air driven by fan 45; for example see Paragraphs 0060 and 0064) through the first heat exchanger and the second heat exchanger in succession (at least some portion of 40 being “in front of” at least some portion of 30, and thus air flowing through some portion of 40 before some portion of 30) to cool the coolant, the method comprising:
at a distribution point (the portion flowing through 52) disposed upstream of the first heat exchanger and the second heat exchanger (see the flow arrows in Fig 6), branching off a part mass flow (the portion flowing through 52) from the coolant of the second circuit (15) and adding the branched-off part mass flow to the coolant of the first circuit (at least as it flows in, through, and out of 40);
conducting and cooling the branched-off part mass flow via the first heat exchanger (40, see Fig 6); 
at a collection point (where flow through 54 rejoins 15) disposed downstream of the first heat exchanger and the second heat exchanger (see Fig 6), branching off the branched-off part mass flow from the first circuit and conducting the branched-off part mass flow back into the second circuit (by passing through 54.
In regard to claim 12, Han discloses the method of claim 11, comprising adjusting a rate of the branched-off part mass flow based on a demanded cooling capacity of the first circuit and a demanded cooling capacity of the second circuit (for example, see Paragraphs 0074 and 0075, controller 70 determining the temperature vs a threshold for the coolant of each loop (considered to generally be the “amount of cooling needed”) and operating valves 52 and 54 accordingly).
In regard to claim 13, Han discloses the method of claim 11, wherein branching-off the part mass flow at the distribution point includes adjusting a pump capacity (by turning off, considered to be broadly “adjusting”) of a first fluid pump (24) fluidically incorporated in the first circuit (see Paragraph 0078: “At this time, the electric water pump 24 of the PE device 20 does not operate.”) and a pump capacity of a second fluid pump (i.e. by running (broadly considered adjusting versus being off) the pump associated with the engine, see Paragraphs 0059 and 60) fluidically incorporated in the second circuit (the engine circuit 15) such that a pressure of the coolant in the second circuit is greater than a pressure of the coolant in the first circuit (inherent result of running a pump in only the one circuit).
In regard to claim 14, Han discloses the method of claim 11, further comprising:
adjusting a rate of the branched-off part mass flow via a pressure of the coolant in the first circuit and a pressure of the coolant in the second circuit (by turning off the pump in the first circuit and operating the pump in the second circuit, see the detailed rejection of claim 13, above and especially Paragraph 0078); and
preventing a passing-over of the coolant from the first circuit (25) into the second circuit (15) at the distribution point (where 15 branches toward 52) via the pressure of the coolant in the first circuit and the pressure of the coolant in the second circuit (see the resulting flow shown in Fig 6 and Paragraphs 0077 and 0078).
In regard to claim 15, Han discloses the method of claim 11, further comprising: 
adjusting a rate of the branched-off part mass flow via a pressure of the coolant in the first circuit and a pressure of the coolant in the second circuit (by turning off the pump in the first circuit and operating the pump in the second circuit, see the detailed rejection of claim 13, above and especially Paragraph 0078); and
preventing a passing-over of the coolant from the first circuit (25) into the second circuit (15) at the distribution point (where 15 branches toward 52) via a non-return valve (52) arranged at the distribution point.
Similarly as when addressing claim 3, Examiner asserts that while Han discloses that the valve can be used in the other direction, if desired (for example, see Fig 7), in the configuration of Fig 6 (and as discussed in Paragraphs 0077 and 0078), valve 52 only functions in one direction and is thus considered to be a non-return valve when in said configuration.
In regard to claim 16, Han discloses the method of claim 11, further comprising:
adjusting a rate of the branched-off part mass flow via a control valve (as noted above, see Paragraphs 0074 and 0075, controller 70 determining the temperature vs a threshold for the coolant of each loop (considered to generally be the “amount of cooling needed”) and operating valves 52 and 54 accordingly) arranged at the collection point (54); and
preventing a passing-over (when in the configuration of Fig 6) of the coolant from the first circuit into the second circuit at the distribution point via the control valve (as said valve allows flow in said direction as demonstrated by Fig 6).
In regard to claim 17, Han discloses the method of claim 11, further comprising:
adjusting a rate of the branched-off part mass flow via a control valve (as noted above, see Paragraphs 0074 and 0075, controller 70 determining the temperature vs a threshold for the coolant of each loop (considered to generally be the “amount of cooling needed”) and operating valves 52 and 54 accordingly) arranged at the distribution point (52); and
preventing a passing-over (when in the configuration of Fig 6) of the coolant from the second circuit into the first circuit at the collection point via the control valve (as said valve allows flow in said direction as demonstrated by Fig 6).
In regard to claim 19, Han discloses the system of claim 1, further comprising a control valve (either of 52 and 54) arranged at at least one of the distribution point (52) and the collection point (54), the control valve configured to:
adjust a rate of the part mass flow at the distribution point (see Paragraphs 0074 and 0075);
prevent (when in the configuration of Fig 6) the coolant in the first circuit (25) from passing over into the second circuit (15) at the distribution point (wherein is situated 52); and
prevent (when in the configuration of Fig 6) the coolant in the second circuit (15) from passing over into the first circuit (25) at the collection point (wherein is located 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub No 2020/0116070), alone.
In regard to claim 7, 
Han discloses the assembly of claim 5,
wherein the distribution point (where 15 branches toward 52) is formed between the first and second inlets of the respective first and second heat exchangers (in that, each leg of the “Y” of the branch connects with a different heat exchanger inlet, see Fig 6); and
wherein the collection point is disposed between the first outlet and the second outlets of the respective heat exchangers (in that, each leg of the “Y” of the branch connects with a different heat exchanger outlet, see Fig 6).
Han does not positively disclose (emphasis added) “wherein the first heat exchanger includes a first tube block and the second heat exchanger includes a second tube block”.
Examiner notes that Han DOES teach that the second heat exchanger comprises thin tubes (Paragraph 0060), considered to be generally a tube block.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to also configure the first heat exchanger thus (including a tube block), as this is simply a well-known design ALREADY used in the assembly of Han in similar application (i.e. positively disclosed in one heat exchanger, just not both). In other words: a use of a known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747